DETAILED ACTION
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The controller detecting an attachment and changing the movement commands configurations depending on the attachment in the specific type of structure claimed was not found in the prior art. The closest prior art is U.S. Patent No. 8,521,371 to Faivre.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678